By the Court.
Freeborn obtained a verdict and judgment against Banldiardt for selling liquors to her husband in 1817. The judgment was affirmed in the district court, and he now seeks the reversal, in this court, of both judgments. Only one question is of sufficient importance to report. The act of 1875 (72 Ohio L. 35, Rev. Stats. §§ 4359, 4360), relating to the duties of clerks of townships and municipal corporations,’with respect to recording notices to liquor dealers not to sell liquors to specified persons, does not require such clerks to record such notices at length. ' The notices are to be entered in a book kept for the purpose, and then filed. The entry in this case" was in tabular form, showing the date of the notice, name of the person to whom sales are not to be made, residence of such person, and name of person giving notice. It is sufficient. To make an entry in that form is to “ make such record as herein provided,” within the meaning of the statute.

Judgment affirmed.